Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION    
  
 	Claims 1, 3, 5-9, 13-14 are allowed. 
Claims 2, 4, and 10-12 have been canceled. 
This action/allowance is in response to Applicant's claim amendments and remarks filed on 03/21/2022.

     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 1, prior art KOSKELA et al. (2021/0091844) para [0098] discloses the UE implicitly determine the BFD-RS resources based on the configured/indicated/activated PDCCH-TCI (transmission configuration indication) states per CORESET i.e. the downlink reference signals (CSI-RS, SS/PBCH block) that are spatially QCL'd with PDCCH DMRS, or PDCCH beams. Activated TCI states (used by UE for monitoring PDCCH) are considered for beam failure detection, to determine failure based on all the TCI states for PDCCH.
Takeda et al. (2020/0358582) para [0047] discloses the state of the transmission configuration indicator (TCI) (TCI-state) indicate information about the QCL of a predetermined downlink channel (for example, PDCCH, PDSCH, etc.). para [0106] the UE keeps monitoring control resource sets configured in association with one or more TCI states that are configured by the base station before a beam failure occurs.
KUNDARGI et al. (2019/0132828) para [0043] discloses  configured to the UE as a Transmission Configuration Indication (TCI) state parameter (TCI-States), Each configured TCI state include one reference signal (RS) set TCI-RS-SetConfig. Each TCI-RS-SetConfig contain parameters for configuring a QCL relationship between the reference signals in the RS set and the demodulation reference signal (DM-RS) port group of the physical downlink shared channel (PDSCH) between the BS and UE. The QCL-TypeD be used to indicate the QCL relationship with respect to spatial receive parameter between the two RS.
Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “receive the more than one receptions for the PDSCH based on an understanding that activated transmission configuration indicator (TCI) states for all of the more than one receptions for the PDSCH are identical” with the claimed invention as a whole.

Therefore, claim 1 is allowable over the prior art of record. The same reasoning applies to claim 13 mutatis mutandis. Accordingly, claims 3, 5-9, and 14 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471